Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1- 42 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Response to Amendment
Claims 1-42 are pending; claims 1, 25, 32, 33, and 42 have been amended. 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2-4, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kueny (Pub 20050001914) in view of Flock (Pub 20140166862) in view of Watanabe (U.S. 6,765,703 B1) and further in view of Xhakoni (Pub 20180351570).

Regarding claims 1 and 25, Kueny discloses apparatus and method for enhancing dynamic range of charge coupled device-based spectrograph comprising: 
an optical sensor configured to receive an optical input and convert the optical input to electrical signals, (element 500 fig 5) wherein the optical sensor includes multiple active pixel regions for converting the optical input to the electrical signals, (P(1,1)TO P(1,M) vertical lines of sensor 200 fig 5); 
and conversion circuitry,(element 512 fig 5). 
However, a separate and independent shift register for each of the multiple active pixel regions, wherein each of the active pixel regions are independently controllable and at least one of the multiple active pixel regions includes a row of pixels is not explicitly disclosed. 
In a similar field of endeavor, Flock discloses two dimensional optical detector with multiple shift registers comprising a separate and independent shift register for each of the multiple active pixel regions, wherein each of the active pixel regions are independently 
However, conversion circuitry having multiple selectable converting circuits that is configured to receive and convert the electrical signals to a digital output according to a selected one of the selectable converting circuits, wherein each of the separate shift registers has at least two different ones of the selectable converting circuits coupled thereto is not explicitly disclosed by the combination of references thus far. 
In a similar field of endeavor, Watanabe discloses method and apparatus for sensing image comprising  conversion circuitry having multiple selectable converting circuits that is configured to receive and convert the electrical signals to a digital output according to a selected one of the selectable converting circuits, wherein each of the separate shift registers has at least two different ones of the selectable converting circuits coupled thereto, (element 6a-6d of fig 1shift registers each connectable to at least two of elements 7a – 7d of fig 1 which in turn are connected to elements 8a-8d). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kueny by incorporating the teachings of Watanabe for the common purpose of obtaining high-quality color images.  

The combination thus far, does not disclose selection based on phasing of a clock signal. 



Regarding claim 2, the combination of references discloses shift registers and selectable converting circuits, see claim 1. 
However, a sensor controller is not explicitly disclosed by Kueny. 
In a similar field of endeavor, Watanabe discloses further comprising a sensor controller configured to direct operation of the optical sensor and to select at least one of the selectable converting circuits to provide the digital output, (element 2 fig 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the combination by incorporating the additional teachings of Watanabe for the common purpose of obtaining high quality images.  

Regarding claim 3, Kueny discloses wherein the sensor controller is configured to set an operating mode of the optical sensor wherein the clocking signal is based on the operating mode, (Para. [0012]). 


However, dynamically setting operating modes is not disclosed. 
In a similar field of endeavor, Watanabe discloses wherein the sensor controller is configured to dynamically set the operating mode and to dynamically select the at least one of the selectable converting circuits, (col. 10 lines 56-58). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kueny by incorporating the teachings of Watanabe for the common purpose of obtaining high quality images.


Claims 5, 8-10, 12, 22, 23, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kueny in view of Flock in view of Watanabe in view Xhakoni and further in view of Sato et al (Pub 20140313385). 

Regarding claim 5, the combination of references discloses shift registers and selectable converting circuits, see claim 1. 
However, dynamic mode setting is not disclosed. 
In a similar field of endeavor, Sato discloses wherein the sensor controller is configured to dynamically set the operating mode and to dynamically select the selected one of the selectable converting circuits based on the optical input received by the optical sensor, (S207 based on gradation and Fig 8). Therefore, it would have been obvious to one of ordinary skill in 

Regarding claim 8, the combination of references discloses shift registers and selectable converting circuits, see claim 1. 
However, a combining circuit coupled to the shift registers is not disclosed. 
In a similar field of endeavor, Sato discloses wherein at least one of the selectable converting circuits is a combining circuit coupled to each of the separate shift registers and configured to receive and convert signals from at least two of the multiple active pixel regions to the digital output, (fig 5 read signal through 108 is combined with either signal 131/132 for comparison). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kueny by incorporating the teachings of Sato for the common purpose of obtaining high quality images.

Regarding claim 9, the combination of references discloses shift registers and selectable converting circuits, see claim 1. 
However, a difference circuit is not disclosed. 
In a similar field of endeavor, Sato discloses a combining circuit that is a differencing circuit, (element 153/163 fig 5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sato by incorporating the teachings of Furukawa for the common purpose of utilizing A/D conversion circuits that uses ramp waves to convert analog signals to digital signals while keeping power consumption at a 

Regarding claim 10, the combination of references discloses shift registers and selectable converting circuits, see claim 1. 
However, first and second outputs of shift registers are not disclosed. 
In a similar field of endeavor, Sato discloses wherein each of the separate shift registers has a first output that is coupled to a first one of the at least two different ones of the selectable converting circuits and a second output that is coupled to a second one of the at least two different one of the selectable converting circuit, (pixel 120 selected by shift register 103 of fig 3 connects and has an output through 108 fig 5 where a first output goes through 153 while a second output goes through 163 fig 5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kueny by incorporating the teachings of Sato for the common purpose of obtaining high quality images.

Regarding claim 12, the combination of references discloses shift registers and selectable converting circuits, see claim 1. 
However, multiple rows are not disclosed. 
In a similar field of endeavor, Sato discloses wherein at least one of the multiple active pixel regions has multiple rows that are independently processed to determine the digital output, (signal 107 fig 3). Therefore, it would have been obvious to one of ordinary skill in the art 

Regarding claim 22, the combination of references discloses shift registers and selectable converting circuits, see claim 1. 
However, multiple outputs are not disclosed. 
In a similar field of endeavor, Sato discloses wherein the optical sensor further includes multiple outputs for each of the multiple active pixel regions, (pixel output into 153/163 Fig 5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kueny by incorporating the teachings of Sato for the common purpose of obtaining high quality images.

Regarding claim 23, the combination of references discloses shift registers and selectable converting circuits, see claim 1. 
However, multiple digital signals are not explicitly disclosed. 
In a similar field of endeavor, Sato discloses wherein the digital output includes multiple digital signals, (element 105-1 105-2 fig 5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kueny by incorporating the teachings of Sato for the common purpose of obtaining high quality images.

Regarding claim 28, the combination of references discloses shift registers and selectable converting circuits, see claim 1. 

In a similar field of endeavor, Sato discloses further comprising selecting an operating mode for the optical sensor and selecting the one of the selectable converting circuits, (fig 5 element 171 and fig 8). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kueny by incorporating the teachings of Sato for the common purpose of obtaining high quality images.

Regarding claim 29, the combination of references discloses shift registers and selectable converting circuits, see claim 1. 
However, dynamically setting operating modes is not disclosed. 
In a similar field of endeavor, Watanabe discloses wherein the sensor controller is configured to dynamically set the operating mode and to dynamically select the at least one of the selectable converting circuits, (col. 10 lines 56-58). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kueny by incorporating the teachings of Watanabe for the common purpose of obtaining high quality images.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kueny in view of Flock in view of Watanabe in view of Xhakoni and further in view of Nelson (Pub 20120153133).


In a similar field of endeavor, Nelson discloses method for producing a linear image sensor having multiple outputs wherein the phasing of the clocking signal controls a shifting direction of the electrical signals also the separate and independent shift registers, (Para. 0002 and figs 5-7). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kuney by incorporating the teachings of Nelson for the common purpose of generating digital outputs efficiently and rapidly. 


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kueny in view of Flock in view of Watanabe in view Xhakoni  and further in view of Sato et al in view of Negishi (Pub 20170264846). 

Regarding claim 11, the combination of references discloses shift registers and selectable converting circuits while Sato discloses first and second selectable circuits and a combining circuit, see claims 1 and 8. However, a high speed and a low speed analog to digital converter is not disclosed. 
In a similar field of endeavor, Negishi discloses image capturing apparatus wherein the at least two different ones of the selectable converting circuits include a selectable converting circuit having a high speed analog-to-digital convertor and a selectable converting circuit having a low speed analog-to-digital convertor, (Para. [0084-0085]). Therefore, it would have been . 

Claims 6, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kueny in view of Flock in view of Watanabe in view Xhakoni and further in view of Moldovan et al (Pub 20140247382). 

Regarding claim 6, the combination of references discloses shift registers and selectable converting circuits, see claim 1. 
However, a programmable integrated circuit is not disclosed. 
In a similar field of endeavor, Moldovan discloses random access addressing on active pixel image sensor wherein the sensor controller includes a programmable integrated circuit that is configured to set the operating mode of the optical sensor, (Para. [0049]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kueny by incorporating the teachings of Furukawa for the common purpose of allowing a more efficient use of data bandwidth, increased time resolution, and increased dynamic range.  

Regarding claim 17, the combination of references discloses shift registers and selectable 
converting circuits while Sato discloses an imaging apparatus, see claim 1. 

controller is configured to set the operating mode based on characteristics of at least one of the multiple optical signals is not disclosed. 
In a similar field of endeavor, Moldovan discloses wherein the optical input includes multiple optical signals, and the sensor controller is configured to set the operating mode based on characteristics of at least one of the multiple optical signals, (Para. [0012] bandwidth and elements 28 and 32 as sensor controller). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kueny by incorporating the teachings of Furukawa for the common purpose of allowing a more efficient use of data bandwidth, increased time resolution, and increased dynamic range.  

Regarding claim 18, the combination of references discloses shift registers and selectable converting circuits, see claim 1. However, wherein the characteristic includes a signal level, SNR, sampling rate, pulse rate, or wavelength region are not disclosed. 
In a similar field of endeavor, Moldovan disclose wherein the characteristic includes sampling rate, (Para. [0012]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kueny by incorporating the teachings of Moldovanfor the common purpose of allowing a more efficient use of data bandwidth, increased time resolution, and increased dynamic range.  

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kueny in view of Flock in view of Watanabe in view Xhakoni and further in view of Feitisch et al (Pub 20170059477).

Regarding claim 13, S the combination of references discloses shift registers and selectable converting circuits while Sato discloses a spectrometer per claim 1. However, multiple optical signals are not disclosed. 
In a similar field of endeavor, Feitisch discloses reconstruction of frequency registration for quantities spectroscopy wherein the optical input includes multiple optical signals, (Para. [0006] continuous vs pulse beam). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kueny by incorporating the teachings of Feitisch for the common purpose of actively and/or passively correcting sampled signals when an image sensor scans optical signals corresponding to different wavelength ranges. 

Regarding claim 14, the combination of references discloses shift registers and selectable converting circuits while Sato discloses an imaging element per claim 1. However, multiple optical signals are not disclosed. 
In a similar field of endeavor, Feitisch discloses wherein the multiple optical signals include different types of optical signals, (Para. [0006] continuous/pulse beam). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kueny by incorporating the teachings of Feitisch for the common purpose 


Regarding claim 15, the combination of references discloses discloses shift registers and selectable converting circuits while Sato discloses an imaging element per claim 1. However, multiple optical signals are not disclosed. 
In a similar field of endeavor, Feitisch discloses wherein the optical signals are a type of optical signal selected from the list consisting of: continuous optical signals, pulsed optical signals, optical emission spectroscopy (OES) signals, interferometric endpoint (IEP) signals, combined OES and IEP signals and combined continuous and pulsed optical signals, (Para. [0006] continuous/pulse beam and spectroscopy scanning and tuning using interferometric components). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kueny by incorporating the teachings of Feitisch for the common purpose of actively and/or passively correcting sampled signals when an image sensor scans optical signals corresponding to different wavelength ranges. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kueny in view of Flock in view of Watanabe in view Xhakoni and further in view of Jalali et al (Pub 20100141829). 

Regarding claim 16, the combination of references discloses shift registers and selectable converting circuits, see claim 1. However, selecting a mode based on a type of optical signals is not disclosed. 
.

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kueny in view of Flock in view of Watanabe in view Xhakoni and further in view of Lian et al (Pub 20070249071). 

Regarding claim 19, the combination of references discloses shift registers and selectable converting circuits, see claim 1. However, multiple optical signals are not disclosed. 
In a similar field of endeavor, Lian discloses neural network methods and apparatus for monitoring substrate processing wherein the optical input includes multiple optical signals, and the sensor controller is configured to set the operating mode based upon a type of one of the multiple optical signals being OES, (Para. [0035-38]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kueny by incorporating the teachings of Lian for the common purpose of analyzing and/or monitoring different parameters that relate to substrate production. 


	In a similar field of endeavor, Lian discloses wherein the optical input includes multiple optical signals, and the sensor controller is configured to set the operating mode based upon a type of one of the multiple optical signals being IEP, (Para. [0035-38]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kueyny by incorporating the teachings of Lian for the common purpose of analyzing and/or monitoring different parameters that relate to substrate production. 

	Regarding claim 21, the combination of references discloses shift registers and selectable converting circuits, see claim 1 while Sato discloses selecting among multiple converting circuits. However, multiple optical signals are not disclosed.
	In a similar field of endeavor, Lian discloses wherein the optical input includes multiple optical signals, and the sensor controller is configured to set the operating mode based upon a type of one of the multiple optical signals being a combination of OES and IEP, (Para. [0035-38]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kueny by incorporating the teachings of Lian for the common purpose of analyzing and/or monitoring different parameters that relate to substrate production. 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kueny in view of Flock in view of Watanabe in view Xhakoni and in view of Craven et al, (Pub 20080158557). 

Regarding claim 24, the combination of references discloses shift registers and selectable converting circuits, see claim 1 while Watanabe discloses selecting among multiple conversion circuits. However, employing an electronic shutter is not disclosed. 
In a similar field of endeavor, Craven discloses methods for plasma diagnostics and 
measurement of thin films wherein the sensor controller is configured to direct operation of the optical sensor by employing an electronic shutter for at least a portion of one of the active pixel regions, (Para. [0027]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kueny by incorporating the teachings of Craven for the common purpose of analyzing emission of different pixel regions.

Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kueny in view of Flock in view of Watanabe in view Xhakoni in view of Smilde et al (Pub 20120123581). 

Regarding claim 26, the combination of references discloses shift registers and selectable converting circuits, see claim 1 while Sato discloses selectable mode circuits, see claim 1. However, a semiconductor process is not disclosed. 
	In a similar field of endeavor, Smilde discloses metrology method and inspection apparatus, lithographic system and device manufacturing method comprising receiving the optical input from a monitored semiconductor process, (S1 fig 6) and receiving a selection for 

Regarding claim 27, the combination of references discloses shift registers and selectable converting circuits, see claim 1 while Sato discloses selectable mode circuits, see claim 1. However, a semiconductor process is not disclosed.
In a similar field of endeavor, Smilde discloses metrology method and inspection apparatus, lithographic system and device manufacturing method comprising wherein receiving the selection for the operating mode occurs before the monitored semiconductor process begins, (S0 fig 6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kueny by incorporating the teachings of Smilde for the common purpose of collecting/measuring target structures on substrates. 


Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Kueny in view of Flock in view of Watanabe in view Xhakoni and further in view of Sato et al in view of Moldovan et al (Pub 20140247382).


In a similar field of endeavor, Moldovan disclose wherein the characteristic includes sampling rate, (Para. [0012]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kueny by incorporating the teachings of Moldovan for the common purpose of allowing a more efficient use of data bandwidth, increased time resolution, and increased dynamic range.  


Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Kueny in view of Flock in view of Watanabe in view Xhakoni and further in view of Sato et al in view of Moldovan in view of Feitisch et al. 

Regarding claim 31, the combination of references discloses shift registers and selectable converting circuits, see claim 1 while Sato discloses an imaging element per claim 1. However, multiple optical signals are not disclosed. 
In a similar field of endeavor, Feitisch discloses wherein the optical signals are a type of optical signal selected from the list consisting of: continuous optical signals, pulsed optical signals, optical emission spectroscopy (OES) signals, interferometric endpoint (IEP) signals, combined OES and IEP signals and combined continuous and pulsed optical signals, (Para. [0006] continuous/pulse beam and spectroscopy scanning and tuning using interferometric . 


Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Kueny in view of Flock in view of Watanabe in view Xhakoni and further in view of Negishi (Pub 20170264846). 

Regarding claim 32, the combination of references discloses shift registers and selectable converting circuits while Sato discloses first and second selectable circuits and a combining circuit, see claims 1 and 8. However, a high speed and a low speed analog to digital converter is not disclosed. 
In a similar field of endeavor, Negishi discloses image capturing apparatus wherein the at least two different ones of the selectable converting circuits include a selectable converting circuit having a high speed analog-to-digital convertor and a selectable converting circuit having a low speed analog-to-digital convertor, (Para. [0084-0085]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kueny by incorporating the teachings of Negishi for the common purpose of converting based on measured signal levels. 

Claims 33 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Craven et al in view of Kueny in view of Flock in view of Watanabe in view of Xhakoni.  

Regarding claim 33, Craven discloses methods for plasma diagnostics and the measurement of thin films comprising an optical monitoring system, comprising: an optical interface configured to communicate light observed from a process chamber, (Para. [0037-0038][0046]); and an optical sensor configured to convert the optical input to electrical signals, (Para. [0018], wherein the optical sensor includes multiple active pixel regions for converting the optical input to the electrical signals, [0038]). 
	However, conversion circuitry and sensor controller are not disclosed. 
In a similar field of endeavor, Kuney discloses:
an optical sensor configured to receive an optical input and convert the optical input to electrical signals, (element 500 fig 5) wherein the optical sensor includes multiple active pixel regions for converting the optical input to the electrical signals, (P(1,1)TO P(1,M) vertical lines of sensor 200 fig 5); 
and conversion circuitry,(element 512 fig 5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Craven by incorporating the teachings of Kueny for the common purpose of enhancing the dynamic range of captured images. 
However, a separate and independent shift register for each of the multiple active pixel regions, wherein each of the active pixel regions are independently controllable and at least one of the multiple active pixel regions includes a row of pixels is not explicitly disclosed. 

However, conversion circuitry having multiple selectable converting circuits that is configured to receive and convert the electrical signals to a digital output according to a selected one of the selectable converting circuits, wherein each of the separate shift registers has at least two different ones of the selectable converting circuits coupled thereto is not explicitly disclosed. 
In a similar field of endeavor, Watanabe discloses method and apparatus for sensing image comprising a sensor controller, (elements 2 fig 1) and conversion circuitry having multiple selectable converting circuits that is configured to receive and convert the electrical signals to a digital output according to a selected one of the selectable converting circuits, wherein each of the separate shift registers has at least two different ones of the selectable converting circuits coupled thereto, (element 6a-6d of fig 1shift registers each connectable to at least two of elements 7a – 7d of fig 1 which in turn are connected to elements 8a-8d). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the 

The combination thus far, does not disclose selection based on phasing of a clock signal. 
In a similar field of endeavor, Xhakoni discloses analog to digital conversion method of analog to digital conversion comprising wherein the selected one is selected from the selectable converting circuits based on phasing of a clocking signal of the optical sensor, (Para. [0040]; also see counter selection based on phasing of clock signal Para. [0162]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kueny by incorporating the teachings of Xhakoni for the common purpose of selecting among converting circuits based on received signals at the analog digital converter.  


Regarding claim 39, Craven discloses a spectrometer, see claim 33. 
However, separate shift registers has first and second outputs connected to different selectable converting circuits are is not disclosed. 
In a similar field of endeavor, Sato discloses wherein each of the separate shift registers has a first output that is coupled to a first one of the at least two different ones of the selectable converting circuits and a second output that is coupled to a second one of the at least two different one of the selectable converting circuit, (pixel 120 selected by shift register 103 of fig 3 connects and has an output through 108 fig 5 where a first output goes through 153 while a second output goes through 163 fig 5). Therefore, it would have been obvious to one of . 

Claims 34-38 are rejected under 35 U.S.C. 103 as being unpatentable over Craven in view of Kueny in view of Flock in view of Watanabe in view Xhakoni and further in view of Albarede et al (Pub 20160314943). 

Regarding claim 34, the combination of references discloses a sensor controller and an operating mode, see claim 33. However, a process chamber is not disclosed. 
	In a similar field of endeavor, Albarede plasma etching systems and methods using empirical mode decomposition wherein the sensor controller is configured to receive a selection of the operating mode and a selection of the one of the selectable converting circuits from an external system associated with the process chamber, (Para. [0057] multimode; [0061] receive a selection i.e. rest signal; [0145] chamber). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Craven by incorporating the teachings of Abarede for the common purpose of performing optical monitoring of plasmas.

Regarding claim 35, the combination of references discloses a sensor controller and an operating mode, see claim 33. However, a process chamber and semiconductor process is not disclosed. 


Regarding claim 36, the combination of references discloses a sensor controller and an operating mode, see claim 33. However, a process chamber and a semiconductor process is not disclosed. 
	In a similar field of endeavor, Albarede discloses plasma etching systems and methods using empirical mode decomposition wherein the sensor controller dynamically selects different operating modes and different ones of the selectable converting circuits during the semiconductor process, (Para. [0061-71]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Craven by incorporating the teachings of Abarede for the common purpose of performing optical monitoring of plasmas.
The combination thus far, does not disclose selection based on phasing of a clock signal. 

In a similar field of endeavor, Xhakoni discloses digital readout method and apparatus wherein the selectable converting circuits are selected based on phasing of a clocking signal of 

Regarding claim 37, the combination of references discloses a sensor controller and an operating mode, see claim 33. However, a process chamber and a semiconductor process is not disclosed. 
In a similar field of endeavor, Albarede discloses plasma etching systems and methods using empirical mode decomposition wherein the operating mode and the selectable converting circuits are selected according to a type of the light observed in the process chamber, (Para. [0016] different potential corresponding to different lighting periods and intensity [0069] and a mode is selected based on potential, [0039]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Craven by incorporating the teachings of Abarede for the common purpose of performing optical monitoring of plasmas. 

Regarding claim 38, Craven discloses wherein the type of the light is selected from the list consisting of: continuous optical signals, pulsed optical signals, optical emission spectroscopy (OES) signals, interferometric endpoint (IEP) signals, combined OES and IEP signals and combined continuous and pulsed optical signals, (Para. [0008]).


Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Craven in view of Kueny in view of Flock in view of Watanabe in view Xhakoni and further in view of Negishi. 

Regarding claim 40, the combination of references discloses active pixel regions, conversion
circuits, see claims 33 and 39. However, high and low speed analog-to-digital convertors are not disclosed. 
	In a similar field of endeavor, Negishi discloses image capturing apparatus wherein the at least two different ones of the selectable converting circuits include a selectable converting circuit having a high speed analog-to-digital convertor and a selectable converting circuit having a low speed analog-to-digital convertor, (Para. [0084-0085]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Craven by incorporating the teachings of Negishi for the common purpose of converting based on measured signal levels. 


Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Craven in view of Kueny in view of Flock in view of Watanabe in view Xhakoni in view of Negishi in view of Sato. 


	In a similar field of endeavor, Sato discloses a combiner coupled to at least two shift registers, (fig 5 read signal through 108 is combined with either signal 131/132 for comparison). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Craven by incorporating the teachings of Sato for the common purpose of converting multiple sensed signals according the level of the sensed signals. 


Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Piech et al (Pub 20070031291) in view of Kueny in view of Flock in view of Watanabe in view Xhakoni and further in view of Sato et al in view of Neghishi.

Regarding claim 42, Piech discloses optical interrogation system, and method for increasing a read-out speed of a spectrometer comprising:
an optical sensor including multiple active pixel regions for converting an optical input to electrical signals and a shift register for each of the multiple active pixel regions, wherein each of the active pixel regions are independently controllable, (Para. [0022]) and 

and a sensor controller configured to change, based on a type of the optical input, an operating mode of the optical sensor, (Para. [0021] over-clocking based on power level of optical input). 
	
However, selectable converting circuit, at least three different selectable converting circuits, high and low speed analog-to-digital converters are not explicitly disclosed. 
              
In a similar field of endeavor, Kueny discloses an optical sensor configured to receive an optical input and convert the optical input to electrical signals, (element 500 fig 5); wherein the optical sensor includes multiple active pixel regions for converting the optical input to the electrical signals, (P(1,1)TO P(1,M) vertical lines of sensor 200 fig 5);
and conversion circuitry,(element 512 fig 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Piech by incorporating the teachings of Kueny for the elements incorporated are well known and conventional and yield the same results.
However, a separate and independent shift register for each of the multiple active pixel regions, wherein each of the active pixel regions are independently controllable and at least one of the multiple active pixel regions includes a row of pixels is not explicitly disclosed. 
In a similar field of endeavor, Flock discloses two dimensional optical detector with multiple shift registers comprising a separate and independent shift register for each of the 

However, conversion circuitry having multiple selectable converting circuits that is configured to receive and convert the electrical signals to a digital output according to a selected one of the selectable converting circuits, wherein each of the separate shift registers has at least two different ones of the selectable converting circuits coupled thereto is not explicitly disclosed. 
In a similar field of endeavor, Watanabe discloses method and apparatus for sensing image comprising  conversion circuitry having multiple selectable converting circuits that is configured to receive and convert the electrical signals to a digital output according to a selected one of the selectable converting circuits, wherein each of the separate shift registers has at least two different ones of the selectable converting circuits coupled thereto, (element 6a-6d of fig 1shift registers each connectable to at least two of elements 7a – 7d of fig 1 which in turn are connected to elements 8a-8d). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kueny by incorporating the teachings of Watanabe for the common purpose of obtaining high-quality color images.  


In a similar field of endeavor, Negishi discloses image capturing apparatus wherein the at least two different ones of the selectable converting circuits include a selectable converting circuit having a high speed analog-to-digital convertor and a selectable converting circuit having a low speed analog-to-digital convertor, (Para. [0084-0085]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sato by incorporating the teachings of Negishi for the common purpose of converting based on measured signal levels. 

The combination thus far, does not disclose selection based on phasing of a clock signal. 

In a similar field of endeavor, Xhakoni discloses analog to digital conversion method of analog to digital conversion comprising wherein the selected one is selected from the selectable converting circuits based on phasing of a clocking signal of the optical sensor, (Para. [0040]; also see counter selection based on phasing of clock signal Para. [0162]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kueny by incorporating the teachings of Xhakoni for the common purpose of selecting among converting circuits based on received signals at the analog digital converter.  


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUMAM M SATTI whose telephone number is (571)270-1709. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571)272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUMAM M. SATTI
Examiner
Art Unit 2422



/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422